Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Amendments
 
The amendments filed on 08/02/2022 have been received, to which the Applicant is thanked.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 7-10 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 8, 9, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 4,665,804) (hereinafter “Miyasaka’”) in view of Jobst (US 4,699,322) (hereinafter “Jobst”) (Both references are in the applicant’s field of endeavor, a vehicle register assembly), in further view of Kato et al (JP2016078733), hereinafter referred to as Kato. 

Regarding claim 1, Miyasaka discloses a vehicle register assembly (Figs. 1 and 2, col. 1 lines 7-8), comprises: a register duct having an end opening (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), wherein the register duct directs air toward a passenger compartment (functional limitation that Miyasaka performs, see Figs. 2 and 4, see col. 1 lines 11-14); a housing (20) coupled to the register duct proximate the end opening (annotated Fig. 2); a barrel (21) disposed within the housing (Fig. 2) and defining an upstream aperture proximate the register duct and a downstream aperture proximate the passenger compartment (unnumbered but labeled in annotated Fig. 2); a plurality of vanes including individual vanes (25, 25’, see annotated Figs. 1 and 2 below), wherein the individual vanes extend between first opposing sides of the barrel adjacent to the downstream aperture of the barrel (annotated Figs. 1 and 2); and a linking vane (29) coupled to each of the individual vanes (25’ and 25) and extending between second opposing sides of the barrel (see annotated Fig. 1), and a guide body (see Fig. 1 below).
However, Miyasaka does not explicitly disclose wherein the linking vane includes the guide body that extends upstream from the plurality of vanes, through the upstream aperture of the barrel, and into the housing to guide the air through the barrel.

    PNG
    media_image1.png
    540
    834
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    489
    713
    media_image2.png
    Greyscale


Jobst teaches the linking vane (10) includes a guide body (unnumbered but labeled in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) that extends upstream from the plurality of vanes (8), through the upstream aperture of the barrel (6), and into the housing to guide the air through the barrel (the configuration that results from Miyasaka modified by the linking vane and guide body of Jobst). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane and guide body with that as taught by Jobst in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4, lines 65 — 66). 


    PNG
    media_image3.png
    675
    461
    media_image3.png
    Greyscale

However, the combination of  Miyasaka & Jobst lacks showing wherein the guide body extends through the upstream aperture when the individual vanes are in a center position relative to the barrel and in fully angled positions relative to the barrel.
Kato (JP2016078733), a register for a vehicle, is in the same field of endeavor as Miyasaka which is a register for a vehicle.
	Kato teaches wherein the guide body (12, Fig. 6/9) extends through the upstream aperture (Fig. 9 - as the Applicant identifies the upstream aperture 38, as seen in Fig. 8 of the instant application, to be the end of the barrel 34, as does Kato teach a guide body 12, which is a structure which covers each vane 5 (¶0026), that extends through the upstream aperture formed at the end of the barrel 8, as can be seen in Fig. 9) when the individual vanes (5, Fig. 10/11) are in a center position (Fig. 10) relative to the barrel (8, Fig. 6/10) and in fully angled positions (Fig. 11) relative to the barrel (Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Miyasaka & Jobst to incorporate the teachings of Kato to provide wherein the guide body extends through the upstream aperture when the individual vanes are in a center position relative to the barrel and in fully angled positions relative to the barrel, which would provide a register capable of blowing out air blown inside into a vehicle interior with a uniform air velocity distribution over the entire register (¶0008).

Regarding claim 2, Miyasaka further discloses each of the individual vanes (25, 25’) defines a coupling member (pin 30), and wherein the linking vane (29) defines a plurality of apertures (29a) along a linking edge thereof configured to receive a corresponding coupling member (Figs. 1 and 2).

Regarding claim 3, Miyasaka further discloses the barrel (21) is rotatable to at least one angled position relative to the housing (20 on shafts 42a and 42b in openings 40a and 40b, annotated Fig. 1), and wherein an upstream edge of the guide body is disposed adjacent to an inner surface of the housing when the barrel is in the at least one angled position (Dictionary.com defines Adjacent: 1. “Lying near, close, or contiguous; adjoining; neighboring”; the Examiner identifies the guide body to be disposed adjacent, or in other words lying near or close, to an inner surface of the housing. Contingent limitation under MPEP 2111.04, Il, “The broadest reasonable interpretation of a system ... claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur’, and the cited references have the structure. The limitation is also a functional limitation that Miyasaka as modified by Matsuno performs) to reduce reduces a gap between the housing and the barrel (functional limitation that Miyasaka modified by Jobst can perform).

Regarding claim 8, Miyasaka as modified by Matsuno shows all elements of the claim 1 except that the guide body has a width in a range of from about 8 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the apparatus of Miyasaka to have the guide body has a width in a range of from about 8 mm to about 30 mm since the present application does not show that this particular range solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.

Regarding claim 9, Miyasaka discloses a register assembly for a vehicle (Figs. 1 and 2, col. 1 lines 7 — 8), comprising: a register duct having an end opening (annotated Fig. 2, above); a barrel (21) coupled to the register duct proximate the end opening (annotated Fig. 2), wherein the barrel defines an upstream aperture and a downstream aperture (annotated Fig. 2); a plurality of vanes including individual vanes (25, 25’, see annotated Figs. 1 and 2 above), wherein the individual vanes extend in a first direction (vertically) between first opposing sides of the barrel proximate to the downstream aperture of the barrel (annotated Fig. 2); and a linking vane (29) including a guide body (annotated Fig. 1, above) and extending in a second direction (horizontally in Figs. 1 and 2), wherein the linking vane includes a linking edge coupled to the individual vanes within the barrel (Figs. 1 and 2) and the guide body extends outwardly therefrom (Figs. 1 and 2), and wherein the linking vane (29) extends between second opposing sides of the barrel (21, Fig. 1). Miyasaka does not explicitly disclose the guide body extends through the upstream aperture of the barrel.
Jobst teaches the guide body extends through the upstream aperture of the barrel (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the the linking vane and guide body with that as taught by Jobst in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4 lines 65 — 66).
However, the combination of Miyasaka & Jobst lacks showing the guide body extending through the upstream aperture when the individual vanes are in a center position relative to the barrel and in fully angled positions relative to the barrel.
Kato (JP2016078733), a register for a vehicle, is in the same field of endeavor as Miyasaka which is a register for a vehicle.
	Kato teaches the guide body (12, Fig. 6/9) extending through the upstream aperture (Fig. 9 - as the Applicant identifies the upstream aperture 38, as seen in Fig. 8 of the instant application, to be the end of the barrel 34, as does Kato teach a guide body 12, which is a structure which covers each vane 5 (¶0026), that extends through the upstream aperture formed at the end of the barrel 8, as can be seen in Fig. 9) when the individual vanes (5, Fig. 10/11) are in a center position (Fig. 10) relative to the barrel (8, Fig. 6/10) and in fully angled positions (Fig. 11) relative to the barrel (Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Miyasaka & Jobst to incorporate the teachings of Kato to provide the guide body extending through the upstream aperture when the individual vanes are in a center position relative to the barrel and in fully angled positions relative to the barrel, which would provide a register capable of blowing out air blown inside into a vehicle interior with a uniform air velocity distribution over the entire register (¶0008).

Regarding claim 11, Miyasaka further shows the linking vane (29) has a thickness less than a thickness of each of the individual vanes (25, 25’, shown in Fig. 1, above).

Regarding claim 12, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 12 of this application further discloses the linking vane is coupled to an upstream side of each of the individual vanes and extends upstream therefrom. Miyasaka does not explicitly disclose this additional limitation.
Jobst teaches the linking vane (10) is coupled to an upstream side of each of the individual vanes (8) and extends upstream therefrom (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the linking vane structure as taught by Jobst in order to provide additional clearance for the individual vanes to rotate since much of the structure of the linking vane of Jobst is upstream and away from the vanes.

Regarding claim 13, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 13 of this application further discloses a housing coupled to the register duct, wherein the barrel is disposed within the housing and the linking vane extends into the housing. Miyasaka further discloses a housing (20) coupled to the register duct (annotated Fig. 2, above), wherein the barrel (21) is disposed within the housing (annotated Fig. 2) but does not explicitly disclose the linking vane extends into the housing.
Jobst teaches the linking vane (10) extends into the housing (when Miyasaka is modified by the linking vane of Jobst, the linking vane extends into the housing of Miyasaka). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane with that of Jobst in order to provide additional clearance for the vanes to rotate.

Regarding claim 14, Miyasaka further shows a distance between the linking vane (29) and one of the first opposing sides is less than a distance between the other first opposing side (linking vane 29 appears nearly flush with one of the first opposing sides in annotated Fig. 2 above, and therefore further distant to the other first opposing side).

Regarding claim 15, Miyasaka discloses a register assembly (annotated Figs. 1 and 2, above), comprising a register duct having an end opening (annotated Fig. 2); a barrel (21) coupled to the register duct proximate the end opening (annotated Fig. 2); a plurality of vanes (25) spaced-apart from one another and extending between first opposing sides (annotated Figs. 1 and 2), wherein each of the plurality of vanes defines a coupling member (30, Fig. 1); and a linking vane (29) extending between second opposing sides (Figs. 1 and 2) and having a linking edge coupled to the plurality of vanes (Figs. 1 and 2), wherein the linking edge defines a plurality of apertures (29a) for receiving corresponding coupling members (Figs. 1 and 2) and a guide body extending outwardly from the linking edge (annotated Fig. 1), and wherein a downstream edge of the linking vane (29) is disposed within the barrel (21, Fig. 2). Miyasaka does not explicitly disclose an upstream edge of the linking vane is disposed outside of the barrel.
Jobst teaches an upstream edge of the linking vane (10) is disposed outside of the barrel (6, see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane with that of Jobst in order to in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4 lines 65 — 66).
However, the combination of Miyasaka & Jobst lacks showing wherein the guide body extends through the upstream aperture when the plurality of vanes is in a center position relative to the barrel and in fully angled positions relative to the barrel.
Kato (JP2016078733), a register for a vehicle, is in the same field of endeavor as Miyasaka which is a register for a vehicle.
	Kato teaches wherein the guide body (12, Fig. 6/9) extends through the upstream aperture (Fig. 9 - as the Applicant identifies the upstream aperture 38, as seen in Fig. 8 of the instant application, to be the end of the barrel 34, as does Kato teach a guide body 12, which is a structure which covers each vane 5 (¶0026), that extends through the upstream aperture formed at the end of the barrel 8, as can be seen in Fig. 9) when the plurality of vanes (5, Fig. 10/11) is in a center position (Fig. 10) relative to the barrel (8, Fig. 6/10) and in fully angled positions (Fig. 11) relative to the barrel (Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Miyasaka & Jobst to incorporate the teachings of Kato to provide wherein the guide body extends through the upstream aperture when the plurality of vanes is in a center position relative to the barrel and in fully angled positions relative to the barrel, which would provide a register capable of blowing out air blown inside into a vehicle interior with a uniform air velocity distribution over the entire register (¶0008).

Regarding claim 16, Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses an upstream edge and side edges of the guide body define rounded corners therebetween. Miyasaka does not explicitly contain this additional limitation.
Jobst teaches an upstream edge and side edges of the guide body define rounded corners therebetween (labeled in annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the rounded corners as taught by Jobst in order to in order to reduce turbulence and therefore noise and vibration that would be caused by sharp corners.

Regarding claim 19, Miyasaka further discloses the linking vane (29) is coupled to an end portion of each of the plurality of vanes (25) proximate one of the first opposing sides (Figs. 1 and 2).

Regarding claim 20, Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 20 of this application further discloses the guide body has a width in a range of from about 8 mm to about 30 mm.
Miyasaka as modified by Jobst shows all elements of the claim except that the guide body has a width in a range of from about 8 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the apparatus of Miyasaka to have the guide body has a width in a range of from about 8 mm to about 30 mm since the present application does not show that this particular range solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst, in further view of Kato et al (JP2016078733), hereinafter referred to as Kato, as applied to claim 1 above, and further in view of Tanaka et al. (US 2019/0047377 A1) (hereinafter “Tanaka’). Tanaka is also in the applicant’s field of endeavor, a vehicle register assembly comprising a register duct, housing, vanes, and a linking vane. These four references, when considered together, teach all of the elements recited in claims 4-6 of this application.

Regarding claim 4, Miyasaka as modified by Jobst as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses a linking edge of the linking vane includes a plurality of receiving frames disposed around a plurality of apertures. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Tanaka teaches a linking edge of the linking vane (60) includes a plurality of receiving frames (63) disposed around a plurality of apertures (65, annotated Fig. 7A and 7B below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure as taught by Tanaka in order to provide an air conditioning blower hole apparatus capable of suppressing a looseness of a fin and of decreasing production costs (Tanaka, para. [0026)).


    PNG
    media_image4.png
    488
    592
    media_image4.png
    Greyscale


Regarding claim 5, Miyasaka as modified by Jobst and Tanaka as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses outermost receiving frames of the plurality of receiving frames extend outwardly relative to side edges of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Tanaka teaches outermost receiving frames of the plurality of receiving frames (63) extend outwardly relative to side edges of the guide body (62, annotated Figs. 7A and 7B above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure as taught by Tanaka in order to conserve linking vane material since any linking vane portion external to the outermost receiving frame would not be carrying any load or serving any useful purpose.

Regarding claim 6, Miyasaka as modified by Jobst and Tanaka as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 6 of this application further discloses the linking edge includes a plurality of protrusions extending therefrom, and wherein the plurality of apertures correspond with the plurality of protrusions. Miyasaka as modified by Tanaka does not explicitly contain this additional limitation.
Jobst teaches the linking edge includes a plurality of protrusions extending therefrom, and wherein the plurality of apertures correspond with the plurality of protrusions (See annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the protrusions and apertures as taught by Jobst in order to provide a vane support structure that provides clearance for the vanes to rotate more freely than that provided for in Miyasaka.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst, in further view of Kato et al (JP2016078733), hereinafter referred to as Kato, as applied to claims 1 and 9 respectively above, and further in view of Matsuno (US 4,735,131) (hereinafter “Matsuno”). Matsuno is also in the applicant’s field of endeavor, a vehicle register assembly comprising a duct, housing, vanes, and a linking vane. These four references, when considered together, teach all of the elements recited in claims 7 and 10 of this application.

Regarding claim 7, Miyasaka as modified by Jobst as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses a linking edge has a length greater than a length of an upstream edge of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Matsuno teaches a linking edge (including the length of the protrusions at the end of the linking edge) has a length greater than a length of an upstream edge of the guide body (annotated Fig. 4, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure taught by Matsuno in order to make the linking vane more streamlined so that it does not create turbulence which causes unpleasant vibration and noise.


    PNG
    media_image5.png
    498
    604
    media_image5.png
    Greyscale


Regarding claim 10, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses the linking edge has a length greater than a length of an upstream edge of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Matsuno teaches the linking edge (including the length of the protrusions at the end of the linking edge) has a length greater than a length of an upstream edge of the guide body (annotated Fig. 4, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure taught by Matsuno in order to make the linking vane more streamlined so that it does not create turbulence which causes unpleasant vibration and noise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst, in further view of Kato et al (JP2016078733), hereinafter referred to as Kato, as applied to claim 15 above, and further in view of Yamamoto (JP 2007-118884 A English machine translation) (hereinafter “Yamamoto’). Yamamoto is also in the applicant’s field of endeavor, an air register assembly. These four references, when considered together, teach all of the elements recited in claim 17 of this application.

Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 17 of this application further discloses a support member extending between the second opposing sides, wherein the support member is spaced-apart from the linking vane, and wherein the support member extends through an upstream aperture defined by the barrel. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Yamamoto teaches a support member (4) extending between the second opposing sides (see annotated Figs. 6 and 7 below, the capitalized annotations denoting claim limitations), wherein the support member is spaced-apart from the linking vane (6), and wherein the support member (4) extends through an upstream aperture defined by the barrel (1, annotated Figs. 6 and 7). It would have been obvious toa person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the support member as taught by Yamamoto in order to increase the rigidity of the assembly that might otherwise sag or deform when blowing very hot air.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst, in further view of Kato et al (JP2016078733), hereinafter referred to as Kato, as applied to claim 15 above, and further in view of Davis, Jr. et al. (US 6,685,555 B1) (hereinafter “Davis”). Davis is also in the applicant’s field of endeavor, a register assembly comprising a plurality of vanes and a linking vane. These three references, when considered together, teach all of the elements recited in claim 18 of this application. 

Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 18 of this application further discloses the linking vane includes a thermoplastic material. Miyasaka as modified by Jobst does not explicitly disclose this additional limitation.
Davis teaches the linking vane (32) includes a thermoplastic material (thermoplastic olefin, col. 2 lines 32 — 36). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the linking vane is a thermoplastic as taught by Davis in order to provide a linking vane that can be inexpensively produced by injection molding, which is less expensive than machining a metal vane, and is less prone to vibrating like metal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762